FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                            December 31, 2020
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
 DONZELL A. JONES,

       Plaintiff - Appellant,

 v.                                                            No. 20-3197
                                                      (D.C. No. 5:20-CV-03130-SAC)
 UNITED STATES MARSHALS                                          (D. Kan.)
 SERVICE, in its official capacity;
 RONALD BAKER, Warden, CoreCivic
 Leavenworth Detention Center, in his
 individual and official capacity; RONALD
 L. MILLER, United States Marshals
 Service; SARAH W. HAYS, Magistrate
 Judge, Western District of Missouri, 8th
 Circuit, in her individual and official
 capacity; JOHN T. MAUGHMER,
 Magistrate Judge, Western District of
 Missouri, 8th Circuit, in his individual and
 official capacity,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, KELLY, and EID, Circuit Judges.
                  _________________________________


       *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
       Donzell A. Jones, a federal pretrial detainee at the CoreCivic Leavenworth

Detention Center in Leavenworth, Kansas, appeals the district court’s order dismissing

this action for failure to state a claim. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.1

       Mr. Jones stated in his civil rights complaint that the district court in his criminal

case had denied his motion for release. He further alleged that the United States

Marshals Service and the Warden of CoreCivic had violated his Fourteenth Amendment

rights by refusing to release him to home confinement and instead exposed him to the

risk of COVID-19 infection at the detention center, particularly given his hypertension

condition. ROA 33-37.

       After reviewing the complaint under 28 U.S.C. § 1915A, the district court ordered

Mr. Jones to show cause why it should not be dismissed for failure to allege the

Defendants’ personal participation, because a writ of habeas corpus was his exclusive

remedy, and for failure to state a claim. Id. at 47.2 Mr. Jones filed an amended complaint




       1
         Because Mr. Jones is pro se, we construe his filings liberally, but we do not act
as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
       2
         The district court construed Mr. Jones’s action as brought under Bivens v. Six
Unknown Named Agents of the Federal Bureau of Narcotics, 403 US. 388 (1971). See
ROA at 52, 76. His original filing, dated May 7, 2020, used the court form for a petition
for habeas corpus under 28 U.S.C. § 2241. Id. at 4. The docket entry describes it as
“COMPLAINT (titled Petition for a Writ of Habeas Corpus Under 28 U.S.C. 2241) filed
by Plaintiff Donzell A. Jones.” Id. at 2. Also on May 7, Mr. Jones filed a “Memorandum
of Law Supporting 28 U.S.C. § 2241.” Id. at 24. But on May 15, he filed the court form
for a “Civil Rights Complaint Pursuant to 28 U.S.C. § 1331.” Id. at 33. The district court
treated this as the operative complaint and ordered Mr. Jones to correct its deficiencies,
id. at 47, which led to the “Amended Civil Rights Complaint Pursuant to 28 U.S.C.
§ 1331” under review here, id. at 55.
                                              2
alleging deliberate indifference to his serious medical needs and adding two federal

judges and a Marshals Service official as defendants. Id. at 55-71.

       The district court found the amended complaint did not cure the deficiencies in the

original complaint and dismissed it for failure to state a claim. The court noted that the

U.S. Marshals and the Warden were following a valid order from the district court in Mr.

Jones’s criminal case to detain him at CoreCivic. The court concluded that

       (1) he had failed to allege how the defendants personally participated in a
           constitutional violation or how any defendant was deliberately indifferent;

       (2) other than seeking relief in his underlying criminal case, habeas corpus was
           the exclusive remedy to seek release,

       (3) Mr. Jones noted in his complaint that he had not exhausted his administrative
           remedies;

       (4) 42 U.S.C. § 1997e(e) barred his request for compensatory damages because he
           had not alleged physical injury;

       (5) his request for punitive damages failed because he failed to allege any
           defendant acted with the requisite culpable state of mind; and

       (6) the federal judge defendants were entitled to immunity.
Id. at 74-76. Because the amended complaint failed to cure the deficiencies of the

original complaint, the district court dismissed this action for failure to state a claim and

entered judgment for the Defendants. Id. at 76-77.

       We have carefully reviewed Mr. Jones’s brief and find that he has not persuasively

challenged the multiple grounds the district court identified to dismiss his amended

complaint. For substantially the same reasons stated by the district court, we affirm its




                                              3
entry of judgment. We deny Mr. Jones’s motion to proceed in forma pauperis and advise

him of his obligation to pay the filing fee in full.


                                                Entered for the Court


                                                Scott M. Matheson, Jr.
                                                Circuit Judge




                                               4